                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

Civil Action No. 1:17-cv-01983-DDD-NRN

MARITZA ANZORA,

      Plaintiff,

v.

JOSE LEZAMA, and
MEJA LOGISTICS, LLC,

      Defendants.


                                      ORDER


      This diversity case for damages arises out of a midnight collision between two

tractor-trailers. Plaintiff alleges that she sustained injury when Defendant,

travelling in the opposite direction, negligently veered into her lane and struck the

driver side mirror of her truck. Before the Court are several evidentiary motions,

which the Court considers in turn.

I.    BACKGROUND

      The basic facts are not in dispute. Plaintiff Maritza Anzora and Defendant

Jose Lezama are tractor-trailer (i.e., semi-truck) drivers. Defendant Meja Logistics,

LLC, is Mr. Lezama’s trucking company. On May 9, 2016, at 12:45 a.m., Ms. Anzora

and Mr. Lezama were traveling in opposite directions on U.S. Route 40 in Lincoln

County, Colorado. Ms. Anzora had just taken over driving from her husband and

was heading east. Near milepost 420 on the two-lane highway, Ms. Anzora alleges
                                          1
she saw Mr. Lezama’s westbound semi-trailer headed toward her and entering her

lane. She swerved to the right shoulder, but despite her best efforts she could not

avoid a collision between the driver-side mirrors of the two trucks. Debris from Mr.

Lezama’s truck broke through Ms. Anzora’s windshield and struck her head, face,

neck, chest, and arms. She pulled over to the side of the road, but Mr. Lezama kept

driving and was miles away before the authorities caught up with him. The

Colorado State Patrol responded to the scene of the collision, investigated further,

concluded that Mr. Lezama had fallen asleep at the wheel, and cited him for

careless driving in violation of Colo Rev. Stat. § 42-4-1402.

      Ms. Anzora filed this diversity action on August 16, 2017, asserting a single

claim of negligence against Defendants, who denied liability and maintain that Mr.

Lezama did not enter Ms. Anzora’s lane. Discovery is complete, the deadline for

filing dispositive motions has passed, and the parties now move to exclude certain

evidence at trial. Defendants seek to limit testimony of the investigating officer,

who cited Mr. Lezama for the accident, and additional witnesses who aim to testify

concerning the reasonableness of Ms. Anzora’s medical bills. (Docs. 87, 95, 96, 97.)

Ms. Anzora moves to exclude Mr. Lezama’s accident reconstruction expert entirely,

asserting his conclusions are impermissibly unreliable. (Doc. 110.) These matters

are ripe for review. (Docs. 91, 94, 98, 99, 100, 104, 105, 106, 119, 122.)




                                            2
II.    ANALYSIS

       The motions before the Court concern, in large part, the standard for

admission of opinion testimony by experts. Pursuant to Federal Rule of Evidence

702:

             A witness who is qualified as an expert by knowledge, skill,
             experience, training, or education may testify in the form
             of an opinion or otherwise if:

             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the
             evidence or to determine a fact in issue;

             (b) the testimony is based on sufficient facts or data;

             (c) the testimony is the product of reliable principles and
             methods; and

             (d) the expert has reliably applied the principles and
             methods to the facts of the case.

Additionally, Rule 703 permits an expert to “base an opinion on facts or data in the

case that the expert has been made aware of or personally observed.”

       While the proponent of expert testimony is not required to prove that the

expert’s opinion is objectively correct, it bears the burden of proving the

foundational requirements of Rule 702 by a preponderance of the evidence. Mitchell

v. Gencorp Inc., 165 F.3d 778, 781 (10th Cir. 1999); Benton v. Avedon Eng’g, Inc.,

No. 10-CV-01899-RBJ-KLM, 2012 WL 3399367, at *2 (D. Colo. Aug. 15, 2012)

(citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592 n.10

(1993)). In evaluating proffered expert testimony under these rules, a district court

must first decide “whether the reasoning or methodology underlying the testimony



                                           3
is [ ] valid.” Norris v. Baxter Healthcare Corp., 397 F.3d 878, 884 (10th Cir. 2005)

(quoting Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592–93

(1993)). Second, the district court must inquire into whether proposed testimony is

sufficiently “relevant to the task at hand.” Id. Third, it must decide whether the

testimony is reliable. To this end, a court’s function is that of gatekeeper, which it

performs by making specific findings on the record. Goebel v. Denver & Rio Grande

W. R.R. Co., 215 F.3d 1083, 1088 (10th Cir. 2000).

      “[A]ny step that renders the analysis unreliable . . . renders the expert’s

testimony inadmissible. This is true whether the step completely changes a reliable

methodology or merely misapplies that methodology.” Mitchell, 165 F.3d at 782.

Additionally, “[u]nder the regime of Daubert . . . a district judge asked to admit

scientific evidence must determine whether the evidence is genuinely scientific, as

distinct from being unscientific speculation offered by a genuine scientist.” Id. at

783. Whether the specific expert testimony at hand focuses upon specialized

observations, the specialized translation of those observations into theory, a

specialized theory itself, or the application of such a theory in a case, the expert’s

testimony often will rest “upon an experience confessedly foreign in kind to [the

jury’s] own. The trial judge’s effort to assure that the specialized testimony is

reliable and relevant can help the jury evaluate that foreign experience, whether

the testimony reflects scientific, technical, or other specialized knowledge.” Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999) (holding the Daubert factors




                                            4
applicable to all types of experts). With these principles in mind, the Court turns to

the motions at hand.

      A. Defendants’ Motion to Limit Testimony of Trooper Kirby

      Colorado State Patrol Trooper Delbert Kirby has thirteen years of experience

in his position. He has over 256 hours of accident reconstruction training through a

variety of classroom and practical exercises. His topics of study included—among

others—classification and processing of an accident scene, the different types of

roadway evidence, vehicle damage analysis, hit and run accidents, crash scene

photography, related mathematical principles, and deciphering “how” a crash

occurred. He regularly completes online refresher courses.

      Trooper Kirby was on duty during the early hours of May 9, 2016. Dispatch

notified him of the collision, and he arrived about an hour after it occurred. Only

Ms. Anzora’s truck remained at the scene, but it had been moved from the point of

impact. He noted the damage to the truck, clear weather conditions, and lack of

obstructions on the road. He went to the hospital and interviewed Ms. Anzora who

spoke consistently with her allegations in the Amended Complaint. After Mr.

Lezama’s truck was stopped some miles away, Trooper Kirby interviewed him. Mr.

Lezama stated that Ms. Anzora’s truck had gotten too close to the center and the

mirrors clipped as he was trying to set his radio station.

      Trooper Kirby then prepared an accident report form, including a field sketch

diagram, in which he concluded that Mr. Lezama crossed the double yellow line into

Ms. Anzora’s lane, was distracted, likely fell asleep, and hit Ms. Anzora in her lane.



                                           5
While his conclusion considered all the evidence he gathered, he testified at

deposition that it was largely based on his evaluations of the parties’ statements

and their post-collision conduct:

             Q. When you’re investigating a crash like this, how
             do you decide the outcome? How do you decide
             responsibility?

             A. This crash was a little bit unique in that there was no
             definitive point of impact where the accident happened
             that I could say 100 percent positive that it either
             happened in her lane or in his lane. I based this decision on
             their statements, based on the fact that she stopped and
             reported it, based on his statement that he didn’t have a
             cellphone signal to report the crash. And after that he
             actually drove through the nearest town where there would
             be a dispatch center, a hospital, and a gas station where he
             could’ve stopped and reported the accident.
             ...

             Q. When you make an assessment to your opinion on
             what happened, how big of a role does your
             interpretation of the truthfulness of a witness play?

             A. It depends on the circumstances. In this case, without
             having any physical evidence on-scene of the accident that
             I could find, it was based – very highly based on the
             truthfulness of – or the interview of both drivers.

Trooper Kirby cited Mr. Lezama for careless driving causing bodily injury, failing to

remain at the scene of an accident involving injury, and failing to notify police of an

accident.

      Ms. Anzora disclosed Trooper Kirby as a non-retained expert expected to

testify consistently with the findings, opinions, and conclusions noted above.

Defendants seek to exclude any of his opinions, drawings made, or citations given

based on his assessment of the credibility of the parties. Credibility, they argue, is


                                           6
the province of the jury. They further submit that, to the extent his opinions do not

rely on the parties’ statements, they were not based on sufficiently reliable accident

analysis methods as to warrant inclusion. Ms. Anzora counters by suggesting that

Trooper Kirby will not be offering impermissible opinion testimony because his

conclusions were based on many factors other than the parties’ credibility.

      Defendants frame their motion under United States v. Hill, 749 F.3d 1250

(10th Cir. 2014). There, the defendant was convicted of robbery after an FBI agent

trained in “special tactics and ways to identify deception in statements and truths

in statements” testified at trial that the defendant’s “answers [during an

interrogation] were not worthy of credence and did not make sense.” Id. at 1251.

The agent commented that certain of the defendant’s statements were evasive and

inconsistent with any he had heard from an innocent person. Id. He concluded, “My

training has shown me, and more so my experience in all these interviews, . . . [that

t]hose are deceptive statements.” Id. On appeal, the Tenth Circuit agreed with the

defendant that “the credibility of another person [ ] may not be addressed by an

expert testifying under Rule 702” for several reasons:

             Such testimony: (1) “usurps a critical function of the jury”;
             (2) “is not helpful to the jury, which can make its own
             determination of credibility”; and (3) when provided by
             “impressively qualified experts on the credibility of other
             witnesses is prejudicial and unduly influences the jury.”

Id. at 1258 (quoting United States v. Toledo, 985 F.2d 1462 (10th Cir. 1993)). The

Circuit explained that there are limited circumstances where expert testimony

touching on the issue of credibility might be admissible, such as when jurors are



                                          7
unlikely to understand psychiatric disorders which cause false confessions. Id. at

1262 (citing United States v. Shay, 57 F.3d 126 (1st Cir. 1995); United States v.

Hall, 93 F.3d 1337 (7th Cir. 1996)). But “there is a wide gulf between that type of

specialized [ ] knowledge, which one would not expect a jury to possess, and

testimony that merely asserts an opinion as to the veracity of an explanation that a

jury is capable of resolving without expert testimony.” Id. at 1262 (quoting United

States v. Adams, 271 F.3d 1236, 1246 (10th Cir. 2001). Thus, to the extent an

opinion is “‘based on crediting [the witnesses’] account,’ . . . it amount[s] to an expert

‘essentially vouching for their truthfulness.’” Id. at 1259 (quoting United States v.

Charley, 189 F.3d 1251, 1267 (10th Cir. 1999)).

       Here, each party claimed that the other was to blame. As Trooper Kirby

affirmed in his deposition, his conclusion that Mr. Lezama was at fault was “very

highly based on the truthfulness . . . of both drivers.” Despite this, Ms. Anzora

submits that Trooper Kirby’s opinions go beyond weighing credibility and were

additionally based on the location of the roadway, time of the collision, vehicle

damage, Ms. Anzora’s decision to stop and report, and Mr. Lezama’s admission to

being distracted by the radio and his choice to keep driving. According to Ms.

Anzora, these circumstances are not statements, and therefore Trooper Kirby could

testify to their impact on him without inviting a credibility assessment.

      The Court agrees that Trooper Kirby’s testimony should not be excluded to

the extent it relates to his investigation that does not turn on the parties’

credibility. So, he may testify to the impression the location of the vehicles, who



                                            8
called the accident in, the weather and road conditions, and where each party was

found had on him. See, e.g., Martinez v. Salazar, No. CV 14-534 KG/WPL, 2016 WL

9488862, at *3 (D.N.M. Dec. 14, 2016) (reviewing Hill and concluding that, to the

extent the witness’s conclusions did not rely on his credibility determination, those

opinions could have been admitted). He will, of course, be permitted to give

appropriate lay testimony about his involvement in this matter and the facts he

observed.

      His deposition and accident report, however, reveal that his interviews with

the parties were integral to his opinion on ultimate liability. For example, the

diagram in his accident report, which shows Mr. Lezama swerving entirely into Ms.

Anzora’s lane, could not exist absent his believing the latter and disbelieving the

former. The Court notes the difficulty of following Hill in cases where, as here, an

expert’s opinion may be based only in part on a credibility assessment and is

otherwise based on observations and knowledge of facts beyond the witness’s

honesty. Where conclusions are the result of blended credibility and non-credibility

analysis, the danger of usurping the jury’s essential function increases with a

witness’s reliance on the former. And here, based on Trooper Kirby’s deposition

testimony, that danger is high. Because his ultimate assessment that Mr. Lezama

was at fault was so “very highly based on” his relative assessment of the parties’

credibility, the Court holds that the opinion crosses into essentially testifying as to

the witnesses’ credibility. Trooper Kirby will not be permitted to vouch for the

parties’ truthfulness by explaining the effect their statements made upon him,



                                           9
which led to his ultimate conclusion of who caused the accident, and how. His

ultimate conclusions and the portions of his report that reflect them are excluded.

Since his other proffered testimony, as described above, is not opinion testimony at

all, but fact testimony, he may testify as a lay witness. But he may not testify as an

expert witness under Rule 702.

      B. Defendants’ Motion to Limit Testimony of Dr. Huntsman

      Following unsuccessful chiropractic and injection therapy, Ms. Anzora sought

additional treatment for neck pain, and her initial attorneys referred her to

Intermountain Surgical Associates, LLC (IMS). IMS is a financing company that

contracts with outpatient surgical centers and medical personnel to provide surgical

care in advance of trial or settlement in exchange for a portion of a plaintiff’s

ultimate legal recovery. IMS connected Ms. Anzora to Dr. Kade Huntsman, M.D.,

ultimately paid for an operation on her neck, and currently has a lien on any

judgment in her favor here.

      On October 6, 2016, Ms. Anzora discussed the collision and her subsequent

treatment with Dr. Huntsman. She told him that a mirror had crashed through her

side window and that debris had struck her head and face. She reported neck pain

and numbness that radiated through the left part of her body. Dr. Huntsman

examined her and reviewed x-rays and a recent MRI. Based on her presentation,

her symptoms, his physical examination, and the abnormalities reflected in the

imaging, Dr. Huntsman recommended surgery, which he performed on November




                                           10
30, 2016. IMS generated a $75,932.44 billing statement for the surgery performed.1

Dr. Huntsman then saw Ms. Anzora for post-operative visits on December 22, 2016,

and on February 9 and April 20, 2017. He opined that she will require annual visits

and likely a second operation within the next twenty years.

       Ms. Anzora disclosed Dr. Huntsman as a retained expert. According to his

report, Dr. Huntsman has been practicing spine surgery in Salt Lake County, Utah

since 2002 and has performed thousands of operations. He owns an interest in a

surgery practice as well as an out-patient surgical center in the area. He also

testified that he has seen bills for the type of procedure he performed on Ms. Anzora

that significantly exceeded the amount she was charged. In addition to offering

certain medical opinions, Dr. Huntsman is set to testify that (1) “[i]t is [his] opinion

beyond reasonable degree of medical probability that a total charge of $75,932.44

for Ms. Anzora’s November 30 surgery . . . was well within the range of

reasonableness for the price of a two-level ACDF procedure in Salt Lake County,”

and (2) “it is [his] opinion that the cost of the future surgery will be no less than the

cost of the original surgery.”

       Defendants ask the Court to prevent Dr. Huntsman from testifying as an

expert on the reasonableness of medical pricing for Ms. Anzora’s past and future

surgeries. First, they argue that such opinions are outside of his field of expertise.2


1   The $75,932.44 is broken down as follows: $41,834.32 for facilities; $16,927.12
    for supplies and equipment; $15,946.00 for Dr. Huntsman; $625.00 for
    anesthesia; and $600.00 for a physician’s assistant.
2   Defendants assert that “his experience with medical billing is limited to his
    ‘general familiar[ity]’ with ‘the range of costs for ACDF procedures.’” (Doc. 95, at
                                           11
Second, they believe his opinions are based on a subjective sense that prices are

reasonable and not the product of a reliable methodology. Finally, they submit that

his opinions are not based on reliable facts, such as a large pricing data set on

which statistical analysis could be performed.

      For her part, Ms. Anzora correctly states that she does not require expert

testimony to support the reasonableness of her medical expenses. Dedmon v. Cont’l

Airlines, Inc., No. 13-CV-00005-WJM-NYW, 2016 WL 471199, at *7 (D. Colo. Feb. 8,

2016) (“[T]he Court agrees with Colorado courts that medical bills are ‘some

evidence’ of reasonable value, even without supporting expert testimony.”).

Defendants’ motion, however, is not concerned with whether what she is expected to

pay is proper evidence of the reasonableness of those fees. Rather, Defendants only

ask the Court to prevent Dr. Hunstman from opining on their reasonableness.

      Though there may exist some individual more qualified than him to testify on

these matters, Dr. Huntsman meets the strictures of Rule 702 and will be permitted

to offer his opinion. His ownership of a surgery practice and surgical center has

made him familiar with the range of costs associated with procedures he performed

on Ms. Anzora, as well as the finances and revenue streams of the related business

aspect. Based on that experience and his personal observation of pricing in the field,

he should be able to assist the jury in placing Ms. Anzora’s bill within the range of




   7 (quoting Huntsman Dep., Doc. 95-4, at 39:5–7).) This misrepresents the
   testimony, which contains no such limitation: “Q. Are you generally familiar
   with the range of costs for ACDF procedures? A Yes. Sure.” (Huntsman Dep.,
   Doc. 95-4, at 39:5–7.)

                                          12
related services in the Salt Lake County area. Defendants accuse this opinion of

being too anecdotal, arguing that the appropriate testimony in this case would be by

an “expert in medical pricing” who “gather[ed]” a large set of relevant data and

perform[ed] statistical analysis on the same.” Perhaps presciently, this court in

Dedmon already noted the trouble with data-gathering to ascertain reasonable

medical costs:

              It is probably a matter of common opinion that pricing for
              medical goods and services in this country is entirely
              mysterious. Indeed, the very notion that there exists a
              “reasonable value” for this sort of thing seems dubious.
              “Reasonable value” implies some sort of fair market value,
              yet there are very few areas in the medical field where
              providers appeal to potential patients through price
              competition.

Id. at *7. Whether or not attempting to discern fair market value of certain medical

procedures is a fool’s errand, the law does not say that only analysts or economists

are pre-qualified to offer the types of opinions at issue here. In fact, it explicitly

permits an expert to “base an opinion on facts or data in the case that the expert

has been made aware of or personally observed.” Fed. R. Evid. 703. Defendant’s

concerns go to the weight that should be given to Dr. Huntsman’s opinion on the

bills, not its admissibility. Should Defendants wish to erode Dr. Huntsman’s

opinions with proper cross-examination, they may do so. But at this juncture, they

have not shown that he should be outright disqualified from testifying to these

matters.




                                            13
       C. Defendants’ Motion to Exclude Testimony of David Gillies

       As noted above, IMS is the finance company that funded Ms. Anzora’s

surgery. In determining the amount to charge a patient, IMS generates a list of

Current Procedural Terminology (CPT) codes3 involved in the applicable procedure.

It forwards the codes to its outside vendor ConsulMed LLC, a medical billing and

consulting firm that evaluates services based on those codes and generates facility

charges for the procedures that have been done.4 According to its principal Gavid

Gillies, to determine facility charges ConsulMed accesses two databases, one of

which is compiled by ConsulMed itself and the other is compiled by a company

called Fair Health. Using those data sets, ConsulMed generates a master charge list

by CPT code. Mr. Gillies testified that, with respect to Ms. Anzora, ConsulMed

received the CPT code information from IMS, reviewed the ConsulMed and Fair

Health data, determined the facility fee of $41,834.32 was the mode of the total

population of available data, and concluded that the charge fell in approximately

the 50th percentile, which it asserts is “customary in the industry.” Ms. Anzora

disclosed Mr. Gillies as a lay witness to testify concerning his ownership of

ConsulMed, the company’s involvement in setting the facility charges in this case,

the processes and data used in setting those charges, and that those charges reflect

a “usual and customary amount” for the services she received. Defendants seek to



3   This standard code set is published and maintained by the American Medical
    Association.
4   See Doc. 95-1 (IMS statement to Ms. Anzora incorporating facility charges
    calculated by ConsulMed).

                                          14
exclude Mr. Gillies as an improperly disclosed expert masquerading in lay witness

clothing.

      Federal Rule of Evidence 701 governs admissibility of lay opinions:

             If a witness is not testifying as an expert, testimony in the
             form of an opinion is limited to one that is:

             (a) rationally based on the witness’s perception;

             (b) helpful to clearly understanding the witness’s
                 testimony or to determining a fact in issue; and

             (c) not based on scientific, technical, or other specialized
                 knowledge within the scope of Rule 702.

Rule 701 was amended in 2000 to curtail parties’ attempts to evade the reliability

and disclosure requirements applicable to experts. Fed. R. Evid. 701 advisory

committee’s note to 2000 amendment. “Under the amendment, a witness’ testimony

must be scrutinized under the rules regulating expert opinion to the extent that the

witness is providing testimony based on scientific, technical, or other specialized

knowledge within the scope of Rule 702.” Id. (incorporating Asplundh Mfg. Div. v.

Benton Harbor Eng’g, 57 F.3d 1190 (3d Cir. 1995)). But the amendment is not

intended to affect the “prototypical example[s] of the type of evidence contemplated

by the adoption of Rule 701 relat[ing] to the appearance of persons or things,

identity, the manner of conduct, competency of a person, degrees of light or

darkness, sound, size, weight, distance, and an endless number of items that cannot

be described factually in words apart from inferences.” Id. (quoting Asplundh Mfg.

Div., 57 F.3d at 1196; language adopted in James River Ins. Co. v. Rapid Funding,

LLC, 658 F.3d 1207, 1214 (10th Cir. 2011)). Thus, Rule 701 opinion testimony


                                          15
results from a process of reasoning familiar in everyday life or knowledge that the

witness has by virtue of his or her position within a particular field, while Rule 702

opinion testimony “results from a process of reasoning which can be mastered only

by specialists in the field.” Id. Importantly, “[t]he amendment does not distinguish

between expert and lay witnesses, but rather between expert and lay testimony.” Id.

(emphasis in original; citing United States v. Figueroa-Lopez, 125 F.3d 1241, 1246

(9th Cir. 1997)).

      Three Tenth Circuit cases illustrate the difference between Rule 701 lay

opinion testimony and Rule 702 expert testimony in the context of mathematical

analysis. In Bryant v. Farmers Insurance Exchange, the Circuit held that a witness

should have been permitted to testify under Rule 701 to elementary operations:

             Taking a simple average of 103 numbers, though
             technically a statistical determination, is not so complex a
             task that litigants need to hire experts in order to deem the
             evidence trustworthy. A mathematical calculation well
             within the ability of anyone with a grade-school education
             is, in our opinion, more aptly characterized as a lay opinion
             under Fed. R. Evid. 701.

432 F.3d 1114, 1124 (10th Cir. 2005). In LifeWise Master Funding v. Telebank, the

Circuit found inadmissible under Rule 701 a CEO’s testimony about his business’s

lost profits because his results were based on more sophisticated economic models:

             [A] person may testify as a lay witness only if his opinions
             or inferences do not require any specialized knowledge and
             could be reached by any ordinary person. . . . The [lost
             profits] model concerned moving averages, compounded
             growth rates, and S-curves: [The witness] could not testify
             about these technical, specialized subjects under Rule 701.




                                          16
374 F.3d 917, 929 (10th Cir. 2004). Relying on those cases, in James River Ins. Co.

v. Rapid Funding, LLC, the Circuit decided that testimony from a business’s

principle concerning a valuation of lost property, including calculating depreciation

and choosing among different types of depreciation, more closely resembled that in

LifeWise than in Bryant and was not properly admitted under Rule 701:

             Unlike taking an average, calculating depreciation
             requires more than applying basic mathematics. Technical
             judgment is required in choosing among different types of
             depreciation. . . . He also needed to account for the
             deterioration and neglect that caused the North Building
             to be condemned. Accurately accounting for the interaction
             between depreciation and damage requires professional
             experience and is beyond the scope of lay opinion
             testimony.

658 F.3d at 1214.

      Here, much of Mr. Gillies’s testimony is not opinion under either Rules 701 or

702. His position within ConsulMed, the work that company does, its process for

generating facility fees, and the actions it took with respect to Ms. Anzora’s bill all

flow from personal knowledge and require no belief or inference about a disputed

fact. And the formulas he employed to arrive at Ms. Anzora’s facility charges are

technically not opinions at all—they are the mathematical explanation of the bill—

and the jury will be permitted to hear how her bill came to be.

      But Mr. Gillies’s conclusion that the amount billed to Ms. Anzora is

“reasonable” or “usual and customary” in the industry cannot be admitted under

Rule 701. That conclusion requires specialized knowledge of that industry, together

with an inference that only one with a mastery of that industry would be qualified



                                           17
to make. Not only would Mr. Gillies’s have to plug in codes and pick a number from

the center, but he would have to be familiar enough with the industry to

understand whether the lists themselves were trustworthy, which in turn would

require intimate and specialized knowledge of the surgical trade at issue. To the

extent it is his opinion that ConsulMed’s process arrive at a result that is

“reasonable” or “usual and customary,” it is one that requires specialized knowledge

of the sort held outside Rule 701 in James River and LifeWise.

       It is possible Mr. Gillies might have been qualified as an expert to offer that

testimony, as Dr. Huntsman has been, but he was not properly disclosed under Rule

702, so he cannot testify as an expert. The Court will permit Mr. Gillies to testify at

trial as to how ConsulMed arrived at the facility charges billed to Ms. Anzora, but

he may not offer an opinion or otherwise testify that they were reasonable or usual

and customary in the industry.

       D. Defendants’ Motion to Disqualify Counsel or Bar Testimony by
          IMS

       Ms. Anzora’s current counsel also represents IMS,5 which financed her

surgery and has a contractual right to recoup the value of the medical expenses it

advanced (presumably plus some interest or fee). At trial, Ms. Anzora expects IMS

to testify through Mr. Gillies in the manner discussed above. Defendants argue




5   It appears that a different attorney at Plaintiff’s counsel’s law firm Christensen
    & Jensen, P.C. also represents IMS.

                                          18
these circumstances implicate Colorado Rules of Professional Conduct 1.7 and 3.4.

The Court disagrees.

       “Generally, courts do not consider claimed violations of ethics rules raised by

nonclients. However, ‘where the Rules of Professional Conduct become intertwined

with litigation and a potential ethical violation threatens to prejudice the fairness of

the proceedings, a court may consider an ethical violation within the context of the

litigation.” Liebnow by & through Liebnow v. Bos. Enterprises Inc., 296 P.3d 108,

113 (Colo. 2013) (quoting Mercantile Adjustment Bureau, L.L.C. v. Flood, 278 P.3d

348 (Colo. 2012)). The “critical question is whether the litigation can be conducted

in fairness to all parties,” and courts must balance its protection of the integrity of

the trial against a party’s interest in continued representation by the counsel of

their choice. Id. at 113–14.

       First, Defendants believe Ms. Anzora’s counsel’s representation of both her

and IMS represents an improper concurrent conflict of interest. “A concurrent

conflict of interest exists if: (1) the representation of one client will be directly

adverse to another client; or (2) there is a significant risk that the representation of

one or more clients will be materially limited by the lawyer’s responsibilities to

another client.” Colo. RPC 1.7. According to Defendants, if Ms. Anzora does not

recover a certain amount at the upcoming trial, IMS will either have to proceed

with collection efforts against her or write off its claims. This, they submit, calls

into question the integrity of this proceeding.




                                            19
      But in this case, the interests of IMS and Ms. Anzora are aligned, not

adverse: Both hope the latter prevails in this lawsuit. A series of hypothetical

events would have to occur for them to be impermissibly at odds. Ms. Anzora would

have to lose here or fail to pay, IMS would have to insist on collecting, and both

would have to remain with the same counsel for there to be any then-concurrent

conflict. And should each of these transpire, it will not be of any concern to

Defendants and certainly would not implicate Ms. Anzora’s counsel’s performance

during this trial. It is always the case that currently aligned parties could become

adverse should litigation turn out poorly. But until that becomes a reality, or at

least “a significant risk,” it does not give the Court any reason to question whether

this matter can be conducted in fairness to all parties.

      Defendants’ second theory is that Ms. Anzora’s counsel will suborn

improperly favorable testimony because IMS’s possible recovery of its surgery

advance is analogous to paying a witness an improper contingent fee in exchange

for its testimony. “A lawyer shall not . . . falsify evidence, counsel or assist a witness

to testify falsely, or offer and inducement to a witness that is prohibited by law.”

Colo. RPC 3.4(b); see also id. at Comment 3 (“It is improper to pay any witness a

contingent fee for testifying.”). In Murray v. Just In Case Business Lighthouse, LLC,

to which Defendants cite, the Colorado Supreme Court recognized that “RPC 3.4(b)

unambiguously prohibits paying witnesses contingent fees,” but held that “the

violation of an ethical rule does not displace the rules of evidence and that trial

courts retain the discretion under CRE 403 to exclude the testimony of improperly



                                           20
compensated witnesses.” 374 P.3d 443, 450 (Colo. 2016), as modified on denial of

reh’g (July 18, 2016); see also, e.g., Tagatz v. Marquette Univ., 861 F.2d 1040, 1042

(7th Cir. 1988) (“It is unethical for a lawyer to employ an expert witness on

a contingent-fee basis, [but] it does not follow that evidence obtained in violation of

the rule is inadmissible.”) (citation omitted); Universal Athletic Sales Co. v. Am.

Gym, Recreational & Athletic Equip. Corp., 546 F.2d 530, 539 (3d Cir. 1976)

(although rules of professional responsibility “inveighs against” attorney testifying

as expert witness for client of his law firm, “it does not necessarily follow that any

alleged professional misconduct on his part would in itself render his testimony,

once it was adduced, a nullity.”); In re Joy Recovery Tech. Corp., 286 B.R. 54, 69

(N.D. Ill. Bankr. 2002) (holding that the Federal Rules of Evidence do not bar

testimony from contingent fee experts); World Youth Day, Inc. v. Famous Artists

Merch. Exch., Inc., 866 F. Supp. 1297, 1303 (D. Colo. 1994) (noting that the trial

court’s focus should be on fairness, even if testimony by a witness would violate a

rule of professional conduct).

       Even were those state authorities applicable here, as a technical matter the

financial investment at issue does not appear to be a contingent fee.6 By contrast to

a contingent fee arrangement, where a party is paid only after achieving a favorable

outcome, it seems IMS retains a right to repayment even if Ms. Anzora loses. IMS

will have a potential financial interest in the outcome of the case whether it testifies


6   No party has filed a copy of the lien in question, rendering it impossible for the
    Court to know whether IMS’s right to payment is absolute or contingent upon
    victory.

                                           21
or not. In other words, IMS is not being paid to testify, as was the case in Murray,

for example. Its fee is due for services already rendered to Ms. Anzora, not its

testimony.

      That it may not obtain full payment unless Ms. Anzora is successful does not

alter the conclusion. Witnesses often have a financial interest in the outcome of a

case—notably the parties themselves in this and nearly every other case, family

members, business associates, and so on. That circumstance, standing alone, is not

reason enough to exclude a witness or to reconstrue its interest as a contingency fee.

Even if Ms. Anzora’s counsel would violate the Rules of Professional Conduct by

calling IMS at trial, that is a matter for state authorities. Here, the question is

limited to whether this undermines the fundamental fairness of the proceeding.

While the Court shares some of the Defendants’ concerns with arrangements such

as those here that intermingle the financial interests of medical providers, finance

companies, attorneys, and plaintiffs, there is no indication that permitting current

counsel to proceed does so. The Defendants can use this arrangement to call into

question this witness’s testimony, but excluding it would not be an appropriate

sanction under the circumstances.

      E. Ms. Anzora’s Motion to Exclude Dr. Panchangam, Ph.D.

      Defendants retained Dr. Panchangam, biomedical engineer, to reconstruct

the collision and evaluate the consistency of Ms. Anzora’s claimed injuries with the

motions and forces involved in it. Dr. Penchangam reviewed the accident report,

photos of Ms. Anzora’s truck, photos of the collision location, repair estimates for



                                           22
Ms. Anzora’s truck, an independent report on Ms. Anzora’s medical records, Dr.

Huntsman’s report, depositions of the parties and Trooper Kirby, the pleadings in

this case, and various reference materials and studies. He concluded that (1) the

side mirrors of the two semi tractor-trailer units contacted in opposing directions

with minimal overlap, there was no other vehicular contact, and the trucks’ motion

would not have been affected by this contact; (2) because there would be no

accident-induced motion on the trucks, there would be no accident-induced motion

on the occupants; (3) Ms. Anzora’s cuts would be consistent with broken glass pieces

intruding into the occupant space and making contact with her body; (4) no motion-

induced injuries to either driver or passenger would be expected from the collision;

(5) the mechanisms that cause disc herniations and osteophytes in the cervical

spine were not at play in the collision, and no exacerbation of pre-existing disc

pathology would be expected for the occupants of Ms. Anzora’s truck. Ms. Anzora

does not contest Dr. Panchangam’s general knowledge, skill, experience, training, or

education qualifications, but objects to his testimony for a variety of reasons.

      The Court will first address whether, as Ms. Anzora argues, Dr.

Panchangam’s testimony is unfairly prejudicial. According to Defendants, his

opinion regards forces caused by the impact of two driver-side mirrors and the effect

of those forces on the occupants of Ms. Anzora’s cab. This, they argue, means that

the forces at play were too small for Ms. Anzora’s neck injuries (which she had

surgery to address) to be caused by the collision. In response, Ms. Anzora contends

that the injuries she suffered were not due to the force of the vehicles’ contact, but



                                          23
instead caused by her sudden, reflexive, and rapid movement of her body and neck

away from perceived danger and incoming debris. She therefore sees Dr.

Panchangam’s opinion as a straw man designed to mislead a jury away from her

more specific cause of injury and believes he should be excluded under Rule 403

(“The court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, [or] misleading

the jury.”). The Court finds Dr. Panchangam’s conclusions, which directly analyze

the possibility that the injuries claimed by Ms. Anzora could have been directly

caused by the forces resulting from the collision—of significant probative value to

this case. Defendants are not required to take a plaintiff’s theory of injury on her

terms, and they are permitted to present evidence tending to rule out certain

potential causes, especially ones integral to the events at issue. There is also not

much danger of unfair prejudice. “The ‘unfair prejudice’ stated in Rule 403 cannot

be equated with testimony which is simply unfavorable to a party. It must

be unfair in the sense that it would be misleading and not aid and assist the jury in

making a material determination in the case.” McEwen v. City of Norman, Okl., 926

F.2d 1539, 1549–50 (10th Cir. 1991). Dr. Panchangam’s testimony is prejudicial

only to the extent it is unfavorable. But his view is not unfair merely because it

differs from Ms. Anzora’s, and the jury will be able assess the value it should be

assigned. Whatever minimal risk there may be of improper influence does not

outweigh the significant probative value and so this is not a case that triggers the




                                          24
“extraordinary remedy” supplied by Rule 403. United States v. Smalls, 605 F.3d

765, 787 (10th Cir. 2010).

      Turning to Rule 702, Ms. Anzora argues that Dr. Panchangam did not employ

any reliable methodology and did not base his opinions on sufficient facts or data.

She points to Bullock v. Daimler Trucks N. Am., LLC, another trucking case, where

this court excluded an opinion that the plaintiff was most likely pulled or ejected

through the passenger side door at the time of the crash. No. 08-CV-00491-PAB-

MEH, 2010 WL 4115372, at *4 (D. Colo. Sept. 30, 2010). There, the basis for the

expert’s opinion was the testimony of individuals at the scene, but none of them

knew how the plaintiff had exited the truck, and the expert had not explained how

he got from a lack of evidence to a definitive opinion about the plaintiff’s exit path.

Id. In Squires v. Goodwin, to which Ms. Anzora also cites, the court took issue with

a proffered opinion that certain ski devices had a defective design simply because

the ones at issue had broken during a single impact. 829 F. Supp. 2d 1041, 1051 (D.

Colo. 2011). The court was not impressed with the expert’s blanket allusion—

without any further explanation or technical analysis—to “some sort of [alternative]

braking device” the defendants should have included on the ski. Id. at 1052. The

court concluded that the expert’s report was “devoid of any analysis or methodology

that would link the pertinent materials reviewed to the opinions and conclusions

directed toward” the defendant. Id. at 1051. Essentially, in both cases, the district

court excluded certain conclusions where the offering expert glossed over an




                                           25
“analytical gap” to reach a conclusion without “show[ing] his work.” Bullock, 2010

WL 4115372, at *4; Squires, 829 F. Supp. 2d at 1052.

      Appealing to these cases, Ms. Anzora accuses Dr. Penchangam of employing

no methodology at all. She first attacks his failure to “calculate the force in the

[C]ollision or do any other testing to derive the force created.” While Dr.

Penchangam could have been more detailed, the Court sees no defect in his

approach and no obvious gaps in his reasoning. Unlike the analytical chasms leapt

over by the experts in Bullock and Squires, the Court understands the methodology

Dr. Penchangam employed. In fact, in Bullock, the court permitted one opinion that

the crash was “particularly aggressive due to the energy involved,” stating “[w]hile

the report lacks extensive details on the calculations involved, the opinion is not the

kind of opinion that requires such detail. The Supreme Court has endorsed a

district court’s discretion in making the level of scrutiny commensurate with the

intricacy of the proposed opinion.” Bullock, 2010 WL 4115372, at *6 (citing Kumho

Tire Co., 526 U.S. at 152). Here, in like (but opposite) fashion, given the relative

lack of damage involved in the collision, the Court finds Dr. Panchangam’s more

generalized methodology valid and reliable in the same way that the court did in

Bullock when confronted with the severe forces at play there. His conclusions that

the truck’s motion would not have been affected by the contact and no accident-

induced motion would have occurred for the occupants of Ms. Anzora’s truck are

reliable enough to warrant inclusion. Ms. Anzora’s arguments about the

completeness of Dr. Penchangam’s data or potentially overlooked considerations do



                                           26
not, in this instance, undermine the reliability of the methodology. They instead

relate to the weight which his opinions deserve.

      Ms. Anzora also takes issue with Dr. Panchangam’s opinion, upon his review

of the medical literature and the neck deformities for which she was treated, that

the abnormalities in her neck she underwent surgery to address were consistent

with pre-existing degeneration. He may not be ultimately correct—and indeed, Ms.

Anzora has her own expert who concluded otherwise—but this controversy amounts

to a difference of opinion between competing experts, not a basis to exclude him or

permit his testimony in this regard.

      Finally, Ms. Anzora asserts that Dr. Penchangam failed to account for (and

could not ever exactly know) the direction and extent of her reflexive bodily

movement during the collision. She therefore finds unreliable his opinion that she

likely moved to the right and rearward, that this volitional motion would not be

excessively outside the normal physiological range, and therefore it did not cause

her neck injuries. Here, the Court agrees. Dr. Penchangam’s opinions concerning

whether injury can be caused by volitional, reactionary movement read as reliable,

but his assumptions about Ms. Anzora’s actual movement during the collision are

admittedly speculative. He does not know how high up Ms. Anzora’s seat was, how

tall she is, or what parts of the mirror initially contacted the window but was

comfortable assuming the general direction of what he calls the “source of danger.”

His notion, which recognizes his lack of information about how Ms. Anzora actually

moved, and that a driver in her shoes would likely move rearward rather than



                                         27
forward, is based only on his own “common sense,”7 a source unhelpful to a jury’s

assessment because it does not flow from specialized knowledge, skill, experience,

training, or education. In fact, Dr. Panchangam could not rule out moving forward

as one way for Ms. Anzora to have moved away from the source of danger. These

opinions impermissibly draw conclusions from a lack of information, and Dr.

Panchangam will not be permitted offer opinions on what injuries her voluntary

bodily motions may or may not have caused.

III.   CONCLUSION

       For the foregoing reasons,

       1. The motion to limit testimony of Trooper Kirby (Doc. 87) is GRANTED
          IN PART;

       2. The motion to limit testimony of Dr. Huntsman (Doc. 95) is DENIED;

       3. The motion to exclude testimony of Mr. Gillies (Doc. 97) is GRANTED IN
          PART;

       4. The motion to disqualify counsel and exclude evidence by IMS (Doc. 96) is
          DENIED;

       5. The motion to exclude testimony of Dr. Penchangam (Doc. 110) is
          GRANTED IN PART.


Dated: July 24, 2019

                                              BY THE COURT:


                                              /s/Daniel D. Domenico
                                              Hon. Daniel D. Domenico
                                              United States District Judge



7   See Dr. Panchangam Dep., Doc. 110-4, at 87:12–20.

                                         28
